The opinion of the Court was delivered by
Mr. Justice Gary.
This is an action to restrain the town council of Gaffney City from granting to its codefendant the use of Johnson street, in said town, for the purpose of extending its track. His Honor, Judge Gage, granted a temporary injunction, which he afterwards dissolved, and the appeal is from that order.
Several questions are presented by the exceptions, one of which is that the town council of Gaffney City was without jurisdiction to grant to its codefendant the right to lay its track in said street. The question as to jurisdiction will first be considered. In order to ascertain what powers were conferred upon the town council of Gaffney City, it will be necessary to refer to its charter. Section 13 (Acts of 1894, page 1002,) contains the following provision: “The intendant and wardens shall have full and exclusive control over all *202streets, roads, ways and bridges in the said town, and it shall be their duty to keep them open and in good repair; and for that purpose they are invested with all the powers of county board of commissioners, for and within the corporate limits of said town, &c.” Section 14 is as follows: “The town council of Gaffney City shall have full power and authority to open new streets in said town, and to close up, widen or otherwise alter those now in use, or which may hereafter be established, wheresoever, in their judgment, the same maybe necessary' for the improvement and convenience of said town, and to name and change present names of streets. Should the landowner or owners, through whose premises such street or streets may run, refuse his, her or their consent to such action of the town council, in opening, closing up, widening or altering such street or streets, the said town council shall have the right to condemn such land for the purpose aforesaid, according to the provisions of the law now of force for condemning land for public use.” The intention of the act was to confer upon abutting landowners the right to compensation for damage to their property in consequence of opening, closing up, widening or altering the streets. The right to condemn, according to the provisions of the law, imposes the corresponding duty to render compensation for the damages sustained. The provisions of the law for condemning land for public use show that compensation must be made to the landowner before the highway is established. Rev. Stat., section 1179. It would be both an alteration and a partial closing of the street for the railway company to lay its track through it. Paris Mountain Water Co. v. Greenville, 53 S. C., 82; Garraux v. Greenville, 53 S. C., 575. The town council, upon the refusal of the plaintiffs, did not have the right to take their land for the purpose of opening, closing, widening or altering the streets, except under condemnation proceedings. It, therefore, was without jurisdiction in the premises to delegate to the railway company a power which it did not possess, and which the railway company is attempting to exercise. Upon the refusal of the *203landowners, the jurisdiction of the town council over the streets, for the purpose of opening, closing, widening or altering, does not arise until compensation has been made to the landowner under condemnation proceedings.
This conclusion renders unnecessary a consideration of the questions raised by the other exceptions.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and the case remanded for such proceedings as may be necessary to carry into effect the views herein announced.